12-251
         Han v. Holder
                                                                                       BIA
                                                                                Mulligan, IJ
                                                                               A087 481 101
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 22nd day of July, two thousand thirteen.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                DEBRA ANN LIVINGSTON,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       CHUNZI HAN,
14                Petitioner,
15
16                       v.                                     12-251
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Blair T. O’Connor,
27                                     Assistant Director; Remi Da Rocha-
28                                     Afodu, Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Chunzi Han, a native and citizen of the People’s

 6   Republic of China, seeks review of a December 30, 2011,

 7   decision of the BIA affirming the April 1, 2010, decision of

 8   an Immigration Judge (“IJ”), which pretermitted her asylum

 9   application as untimely, and in the alternative, denied her

10   applications for asylum, withholding of removal, and relief

11   under the Convention Against Torture (“CAT”) for a lack of

12   credibility.     In re Chunzi Han, No. A087 481 101 (B.I.A.

13   Dec. 30, 2011), aff’g No. A087 481 101 (Immig. Ct. N.Y.C.

14   Apr. 1, 2010).     We assume the parties’ familiarity with the

15   underlying facts and procedural history in this case.

16       We review both the IJ’s and the BIA’s opinions “for the

17   sake of completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237

18   (2d Cir. 2008).     The applicable standards of review are well

19   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia

20   Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per

21   curiam).     For asylum applications such as Han’s, governed by

22   the REAL ID Act, the agency may, considering the totality of

23   the circumstances, base a credibility finding on an asylum

                                     2
 1   applicant’s demeanor, the plausibility of her account, and

 2   inconsistencies in her statements and record evidence,

 3   without regard to whether they go “to the heart of the

 4   applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii).

 5       In finding Han not credible, the agency reasonably

 6   relied in part on her demeanor, noting her long pauses

 7   before answering certain questions.       See Zhou Yun Zhang v.

 8   INS, 386 F.3d 66, 73-74 (2d Cir. 2004), overruled on other

 9   grounds by Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d

10   296 (2d Cir. 2007) (en banc).       The IJ’s demeanor finding was

11   further supported by specific examples of discrepancies in

12   the record.   See Li Hua Lin v. U.S. Dep’t of Justice, 453

13   F.3d 99, 109 (2d Cir. 2006).     In this regard, the agency

14   reasonably found that Han’s testimony that she had not

15   applied for a U.S. entry visa prior to her alleged arrival

16   in the United States in April 2008 was inconsistent with

17   record evidence indicating that she had in fact applied for

18   such a visa in September 2007.       See Xiu Xia Lin, 534 F.3d at

19   167; see also Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir.

20   2007).

21       Additionally, the agency reasonably found that Han

22   testified inconsistently with regard to the dates she sent


                                     3
 1   away a North Korean refugee whom she had hired to work at

 2   her restaurant in China and whom authorities had discovered.

 3   See Xiu Xia Lin, 534 F.3d at 167.   Contrary to her

 4   contention, Han was put on notice of this inconsistency

 5   prior to the close of her case before the IJ.     See Ming Shi

 6   Xue v. BIA, 439 F.3d 111, 125 (2d Cir. 2006).

 7       Finally, because Han does not challenge the IJ’s

 8   finding that she failed to adequately corroborate her claim

 9   with reliable evidence, it stands as a valid basis for the

10   agency’s adverse credibility determination.     See Shunfu Li

11   v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008); Biao Yang v.

12   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (per curiam).

13   Thus, given the absence of corroborating evidence, as well

14   as the discrepancies and demeanor finding, we find no error

15   in the agency’s denial of asylum, withholding of removal,

16   and CAT relief on credibility grounds.   See Paul v.

17   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).    We do not

18   reach the agency’s pretermission of Han’s asylum application

19   as untimely because its alternative adverse credibility

20   determination is dispositive of that claim.

21       For the foregoing reasons, the petition for review is

22   DENIED.   As we have completed our review, any stay of


                                   4
1   removal that the Court previously granted in this petition

2   is VACATED, and any pending motion for a stay of removal in

3   this petition is DISMISSED as moot.    Any pending request for

4   oral argument in this petition is DENIED in accordance with

5   Federal Rule of Appellate Procedure 34(a)(2), and Second

6   Circuit Local Rule 34.1(b).

7                                 FOR THE COURT:
8                                 Catherine O’Hagan Wolfe, Clerk




                                   5